Name: Council Decision (EU) 2018/385 of 16 October 2017 on the signing, on behalf of the Union and of the Member States, and provisional application of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs;  cooperation policy;  Asia and Oceania
 Date Published: 2018-03-13

 13.3.2018 EN Official Journal of the European Union L 69/1 COUNCIL DECISION (EU) 2018/385 of 16 October 2017 on the signing, on behalf of the Union and of the Member States, and provisional application of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and Articles 207 and 209, in conjunction with Article 218(5) thereof, Having regard to the Act of Accession of Croatia, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with Article 6(2) of the Act of Accession of Croatia, the accession of Croatia to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part (1) (the Agreement) is to be agreed by means of a protocol to the Agreement. In accordance with Article 6(2) of the Act of Accession, a simplified procedure is to apply to such accession, whereby a protocol is to be concluded by the Council, acting unanimously on behalf of the Member States, and by the third countries concerned. (2) On 14 September 2012, the Council authorised the Commission to open negotiations with the Kyrgyz Republic for the adaptation of the Agreement. Negotiations for a protocol to the Agreement (the Protocol) were successfully concluded by exchange of notes verbales. (3) As regards matters falling within the competence of the European Atomic Energy Community, the signature of the Protocol is subject to a separate procedure. (4) Therefore, the Protocol should be signed on behalf of the Union and of the Member States, and should, in order to ensure its efficient application, be applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union and of the Member States of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and of the Member States. Article 3 The Protocol shall be applied provisionally, in accordance with Article 4(3) thereof, as from 1 July 2013, pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 16 October 2017. For the Council The President F. MOGHERINI (1) OJ L 196, 28.7.1999, p. 48.